Citation Nr: 0304823	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for organic heart 
disease, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  This case was previously before the Board in 
February 2001 and remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in mid 2002 scheduled in connection with 
his claim for increased rating for organic heart disease.  
This was for additional testing following an evaluation in 
April 2002.

2.  The veteran's organic heart disease is manifested by 
evidence of concentric left ventricular hypertrophy; a 
thickened mitral valve and thickened and redundant tricuspid 
valve with mild tricuspid insufficiency on echocardiogram.

3.  The veteran's service-connected organic heart disease 
does not preclude him from securing and following a 
substantially gainful occupation consistent with his age, 
education, and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
organic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.7, 4.104 
Diagnostic Code 7000 (2002).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the June 1998 rating 
decision; the July 1998 statement of the case; the December 
1998 supplemental statement of the case; the February 2001 
Board remand; and the July 2002 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims files.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a RO hearing officer and a Member of the 
Board to advance any and all arguments in favor of his 
claims.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims files.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in March 1998, December 1999, June 2000 and 
April 2002.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  As set forth in more detail 
below, the RO attempted to schedule the veteran for 
additional VA medical assessment in May 2002, for the purpose 
of obtaining an opinion as to the severity of his service-
connected organic heart disease.  However, the veteran failed 
to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claims 
on the merits, because he has been told what the requirements 
are to establish his claims and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.

In support of the veteran's most recent claim for increase in 
February 1998 are VA outpatient treatment records dated from 
1997 to 1998 which show evaluation and treatment for 
complaints of chest pain and shortness of breath.  A January 
1998 electrocardiogram report showed normal sinus rhythm with 
marked sinus arrhythmia but was otherwise normal.

During VA examination in March 1998 the veteran complained of 
sharp stabbing pain anterior chest pain lasting 1-2 seconds 
and appearing 1-2 times daily.  Massaging his chest resolved 
the symptoms completely.  The pain was unassociated with 
activity.  He denied any dull pressure sensation and had no 
associated symptoms such as nausea, vomiting or diaphoresis.  
He denied dyspnea with the episode.  He reported a diagnosis 
of valvular heart disease but had no history of myocardial 
infarction or hypertension.  He was not on cardiac medication 
and had never been placed on nitroglycerin tablets.  He 
smoked a third of a pack of cigarettes and consumed two beers 
daily.  He avoided caffeine and was on a regular diet.  He 
had nocturia once and denied pedal edema.  He reported he was 
able to wash cars and buses, presumably as part of his 
employment, without difficulty.  Included with this report 
were the uninterpreted results of an echocardiogram.

The lungs were clear to auscultation and percussion.  The 
heart had a regular rate with a grade 2/6 systolic murmur 
heard throughout the anterior chest wall with a systolic 
click.  Pulses were 2+ and there was no jugular venous 
distention noted.  The clinical impression was valvular heart 
disease.  The examiner concluded he could not obtain a good 
history of anginal-type symptoms and the veteran was employed 
without any associated symptoms pertaining to his heart.  

The veteran testified at his personal hearing in November 
1998 that he was self employed and that his heart disorder 
had caused him to discontinue with his main skill as a 
mechanic.  He testified that he could not perform strenuous 
activity because he did not have the stamina or strength.  He 
also testified that he experienced chest pain 4-5 times 
daily, dizziness, shortness of breath, irregular heartbeat, 
blackouts and fatigue.  He testified that physicians told him 
that he could get job sitting down, but that he was not 
specifically advised at that time to discontinue auto repair 
work.  Currently he was worked 20 hours a week as the owner 
of a charter bus service, which did not require much physical 
activity.  

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in November 
1999, the veteran reported that his service-connected heart 
murmur prevented him from securing or following any 
substantially gainful occupation.  He indicated that he had 
been under a doctor's care and/or hospitalized in August 
1999.  He reported that October 1976 was the date his 
disability affected his full-time employment, and that 1999 
was the date he became too disabled to work.  He noted that 
the most he had earned in one month was $7,000 in 1997.  He 
noted that he had been self-employed from 1991 to 1997.  

Records in support of his claim for total disability rating 
included a private emergency room report dated in August 
1999, which showed the veteran was admitted for symptoms of 
shortness of breath.  It was determined that he had had 
tachycardia.  An electrocardiogram showed supraventricular 
tachycardia and incomplete right bundle branch block.  The 
symptoms resolved with medication and the veteran was sent 
home.

VA outpatient treatment records show follow-up evaluation for 
tachycardia in October 1999.  The veteran reported that since 
then he had three less severe episodes.  The examiner 
referred to the March 1998 VA echocardiogram, which showed 
thickened tricuspid and mitral valves.  The veteran was 
continued on propranolol.  

During VA examination in December 1999 the examiner noted the 
veteran's recent episode of tachycardia, palpitations and 
lightheadedness.  An echocardiogram showed the presence of 
tricuspid and mitral valvular disease.  The veteran was 
placed on Propranolol, which he continues to take.  He was 
not on any antibiotic prophylactics.  The veteran reported 
being short of breath after walking one block level ground, 
at normal pace.  Up until August 1999 he worked as a 
mechanic, which required heavy lifting.  However, since he 
began his medication he has  experienced symptoms of 
lightheadedness and unsteadiness and has been unable to 
return to work as a mechanic.  The examiner noted the 
veteran's history was negative for congestive heart failure, 
angina hypertension and myocardial infarction.  

Cardiovascular examination revealed the apical impulse was at 
the midclavicular line in the fifth interspace on the left.  
The rhythm was regular.  A grade 1/4 systolic murmur was 
heard at the apex and into the left axilla.  There was no 
thrill or friction rub.  Blood pressure was 120/80.  The 
clinical impression was valvular heart disease with 
arrhythmia, on Propranolol therapy with dyspnea.

The examiner concluded that the veteran had difficulty with 
doing work of a manual nature and would not be able to 
continue to do work as a mechanic or work that required heavy 
lifting and manipulation of heavy tools.  However, the 
veteran was a candidate for a more sedentary type of job.  

During a travel board hearing in November 2000, the veteran 
testified that in the last couple of years his heart disorder 
had worsened.  He stated that stress or sickness caused his 
heart to beat faster and stabbing chest pain three to four 
times a day.  The veteran testified that he was on daily 
medication, but did not take nitroglycerin tablets.  The 
veteran also testified to frequent fatigue, dizziness and 
constant blackouts.  He also testified that manual labor 
caused symptoms but that the symptoms also appear at rest.  
He has not worked since the August 1999 episode of 
tachycardia and that because of a decrease in stamina he 
cannot engage in any physical activity.

During VA examination in June 2000 the examiner noted the 
veteran's vague symptoms of left chest pain.  The veteran 
reported that he does not exercise or submit to testing his 
cardiac capacity because he is afraid of damaging his heart.  
Cardiovascular examination revealed the lungs were clear to 
auscultation and resonant to percussion.  Cardiac rhythm was 
regular.  He had a grade I to II systolic murmur at the apex 
with a late systolic click.  There was no S3.  The clinical 
impression was valvular heart disease, most likely due to 
mitral valve prolapse.  There was no evidence of 
arteriosclerotic heart disease.  The veteran did not report 
for a scheduled treadmill stress test.

VA outpatient treatment records from 1999 to 2002 show 
continued evaluation and treatment for complaints of chest 
pain.  An electrocardiogram in October 1999 was normal.  
During the most recent October 2000 evaluation it was noted 
that Holter monitoring was normal and there were no 
palpitations while on medication.  The veteran was informed 
of the option of stopping B-blocker treatment.  A MUGA scan 
showed left ventricular ejection fraction of 59 percent with 
normal wall motion.  

During VA examination in April 2002 the veteran continued to 
complain of sharp shooting chest pain.  He stated that he had 
not worked in 10 years because of his symptoms of dizziness.  
He could have pain at any time unrelated to exertion, but 
activity would make the symptoms worse.  He reported that he 
has never had a heart catheterization or a treadmill stress 
test because he is afraid he will die from it.  

The examiner reviewed the March 1998 echocardiogram, which 
showed concentric left ventricular hypertrophy.  Wall motion 
was normal and left ventricular ejection fraction looked good 
at over 55 percent.  The aortic valve and the aortic root 
were both normal.  The mitral valve was thickened.  There was 
normal left atrium.  There was trace of mitral regurgitation.  
There was normal right atrial and right ventricular 
dimensions.  There was thickened and redundant tricuspid 
valve with mild tricuspid insufficiency.  

Cardiac rhythm was regular.  The veteran had a very faint 
grade I systolic murmur along the left sternal border.  The 
examiner did not hear clicks and there was no S3.  The lungs 
were clear to auscultation and there was no edema.  The 
clinical impression was left ventricular hypertrophy with 
normal left ventricular ejection fraction and minimal mitral 
and tricuspid insufficiency.  The examiner noted that these 
conditions did not affect his ability to work and that most 
of the findings were incidental.  The veteran failed to 
report for repeat electrocardiogram, 2D-echocardiogram and 
exercise physiology for METs.


A.  Increased Rating for Organic Heart Disease

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002);  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).  

The veteran was scheduled for VA special examination in mid 
2002 in order to assist in the development and adjudication 
of his claims now presented on appeal.  He failed to appear 
for the examination and did not provide a justification for 
his refusal.  Under the circumstances, the Board finds that 
good cause for his failure to report has not been 
demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

The veteran's service-connected organic heart disease is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2002).  Under this code, which is for valvular heart disease 
including rheumatic heart disease, a 10 percent rating is 
assigned when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required.  
When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, with evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray, a 30 percent 
rating is appropriate.  The next higher rating, 60 percent, 
requires more than one episode of acute, congestive heart 
failure in the past year, or; METs workload between 3-5 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  The maximum rating, 100 percent, requires 
evidence showing chronic congestive heart failure, or; 
workload METs of 3 or lower resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2002).

The veteran has testified to chest pain and shortness of 
breath without exertion, but VA examiners have been unable to 
report the veteran's workload in metabolic equivalents (METs) 
at which dyspnea, fatigue, angina, dizziness, or syncope 
occurred because the veteran has refused examination because 
of fear of further damage to his heart.  In the absence of 
documentation of chest pain or dyspnea during tests designed 
to elicit such symptoms, the veteran's complaints must be 
taken in light of the April 2002 VA examiner's observation 
that the veteran's condition did not affect his ability to 
work and were incidental in nature.  The Board finds that 
since the veteran's symptoms of organic heart disease are 
considered incidental, it follows it would not prevent him 
from achieving a workload of greater than 7 METs without 
dyspnea, dizziness or syncope.  The Board concludes from this 
that the veteran's subjective evaluation of the extent and 
cause of his disablement is not consistent with objective 
evaluation.  

However, notwithstanding the medical opinion as to the lack 
of significantly disabling symptomatology attributable to 
organic heart disease, there is evidence of cardiac 
hypertrophy.  The finding of cardiac hypertrophy first 
appeared in the March 1998 VA echocardiogram, as reported in 
the 2002 examination.  Absent medical evidence that both 
contraindicates the presence of cardiac hypertrophy 
thereafter and which bears greater probative value than the 
March 1998 echocardiogram, the Board must find that the 
veteran has, or during the course of the appeal had, cardiac 
hypertrophy. 

In sum, the evidence supports a 30 percent rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2002).  There is no evidence 
that the veteran's organic heart disease satisfied any of the 
criteria of a 60 percent rating.  Id.  Neither is there 
evidence of extraordinary circumstances such as marked 
interference with employment or frequent hospitalization for 
organic heart disease that indicate the Board should refer 
the case to the RO for referral to the appropriate VA 
authority for consideration of extra-schedular rating.  38 
C.F.R. § 3.321(b)(1) (2002); Floyd v. Brown, 9 Vet. App. 88 
(1996).


B.  Total Rating

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2002).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)  (2002).  
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2002).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2002).

In this case, service connection is in effect for organic 
heart disease, rated as 30 percent disabling.  The combined 
rating is 30 percent.  Even when considering the additional 
examination and treatment records added to the file since the 
Board granted a 30 percent evaluation for the organic heart 
disease, it does not appear that any higher evaluation, for 
TDIU purposes, is warranted.

Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because his 
single service-connected disability is rated as 30 percent 
disabling.  Under such circumstances, the veteran can only be 
awarded a TDIU, pursuant to the procedures set forth in 
section 4.16(b), if this is an exceptional case, and the 
veteran is otherwise shown to be unemployable due to his 
service-connected organic heart disease.  Unfortunately, 
there is no such probative evidence in this case.

There is no evidence that the veteran's circumstances are so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran has a high school 
diploma, and has experience working as a self-employed owner 
of business.  It appears that the veteran's only service-
connected disability, has been an inconvenience that became a 
bit greater during the several years that the veteran was 
self-employed.  However, it has not been shown that the 
veteran's organic heart disease completely precludes 
employment, and the medical evidence seems to suggest 
otherwise.  In December 1999, a VA examiner noted that 
although the veteran would have difficulty with doing work of 
a manual nature, he would not be precluded from a more 
sedentary type of employment.  Also as noted previously the 
April 2002 VA examiner concluded that the veteran's symptoms 
did not affect his ability to work and were more incidental.  

Even assuming, arguendo, that the veteran assertions are 
accepted as credible for the purpose of establishing that his 
service-connected organic heart disease would interfere with 
his ability to work in his chosen profession, if he were 
still working, even demonstrated inconvenience or 
interference with work as a result of service-connected 
disabilities, alone, is not equivalent to a total inability 
to work - which is required for a TDIU.  Moreover, while the 
veteran has reported that he has not worked full-time or at 
all since 1999, he has submitted no business records (he 
reported that he worked as self- employed) or other 
documentary evidence showing that his service-connected 
disability has resulted in unemployability.

For all the foregoing reasons, the Board finds that there 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2002 ); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 30 percent rating, but no more, for organic heart disease 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.

A total disability rating based on individual unemployability 
due to service connected disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


